DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated February 3, 2022 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated October 6, 2021.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a transfer of funds” (lines 6-7) and “transferring money” (line 26).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “funds” and “money” are intended to refer to the same claim element or whether each term refers to different claim elements.  Dependent claims 11-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 10 recites “the apparatus (line 30).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 11-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: Claims 1-9 recite a gaming device, claims 10-15 recite a card reader, and claim 16 recites a method and thus falls within a statutory category of invention
Step 2a, prong 1: Claim 1 recites the limitation of “determine whether the sensory input is associated with the money transfer program”, “determining the sensory input induced by the portable electronic device is associated with the money transfer program”, “execute the money transfer program, wherein executing the money transfer program comprises executing an electronic transfer of funds to or from the gaming device”, “wherein the electronic transfer of funds to the gaming device yields a source of funding to play a game of chance on the gaming device”, and “wherein the electronic transfer of funds from the gaming device transfers the source of funding for playing the game of chance on the gaming device”.
Under the broadest reasonable interpretation, these limitations fall into the “certain methods of human activity” grouping of abstract ideas, because transferring funds and using funds is a fundamental economic practice like rules for conducting a wagering game, and performing the transfer of funds based upon a sensory input such as audio, visual or physical contact received from a user (per [0037] of the specification) is representative of following rules or instructions.  Additionally, reciting the funds are used to play a game of chance further illustrates following rules or instructions in game play.  
Determining whether the sensory input is associated with the money transfer program and determining the sensory input induced by the portable electronic device is associated with the money transfer program are mental processes since they can be performed in the human mind, or by a human using a pen and paper.  
Thus, the claim is directed to an abstract idea. 
Step 2a, prong 2: Claim 1 also recites the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
a value receiving device, a sensor device, a memory, a processor, a camera, a wireless communication device, an accelerometer, a microphone, a touchpad, a touchscreen, a near-field magnetic reader, a display (these additional elements are recited at a high level of generality and are merely being used as tools to perform the detecting of the input and executing steps);
detect the sensory input induced by the portable electronic device ("detecting input" is merely insignificant extra-solution activity)
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the multi-function peripheral device is a peripheral for a gaming machine. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity.  Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
For these reasons, claims 1-3, 5-12, and 14-20 are not patent eligible.  Even when viewed as a whole, nothing in the claims 1-3, 5-12, and 14-20 adds significantly more to the abstract idea.
With respect to the limitations recited in claims 4 and 13, the examiner is persuaded that the use of a camera in the peripheral device that “detects at least one user gesture, wherein the at least one user gesture is used to play the game of chance on the gaming device” is significantly more than the judicial exception since it provides functionality to the peripheral device that is not well-understood, routine, or conventional.  Thus, claims 4 and 13 are directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al., US 2010/0105454 A1 (hereinafter Weber) in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana).

Regarding Claim 1 (Currently Amended):  Weber discloses a gaming device, comprising:  
a value receiving device configured to receive bills or tickets (Weber, the bill validator 30 [0193] and [Fig. 3B]); 
a sensor device configured to receive a sensory input induced by a portable electronic device (Weber, d) one or more communication interfaces, such as a network communication interface 250 or a wireless interface (not shown) that allows the gaming machine to communicate with wireless devices located proximate to the gaming machine 201 [0125]); 
a memory having a money transfer program configured to support a transfer of funds (Weber, the ECI may loaded into a memory device or a protected memory space on the gaming machine 100 [0185]; examples stored ECI content include but are not limited to ... 2) a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management [0190]); and 
a processor (Weber, a master gaming controller 46 (see at least FIG. 6) on the gaming machine [0058]) configured to: 
determine whether the sensory input is associated with the money transfer program (Weber, the player has requested an ATM service [0202]; the remote host may send an event that is routed via the event manager 262 to one or more other processes [0217]); and 
wherein the electronic transfer of funds to the gaming device yields a source of funding to play a game of chance on the gaming device (Weber, money may be transferred to a gaming machine through electronic funds transfer; when a player funds the gaming machine, the master gaming controller 46 or another logic device coupled to the gaming machine determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above [0393]), and 
wherein the electronic transfer of funds from the gaming device transfers the source of funding for playing the game of chance on the gaming device (Weber, money may be transferred to a gaming machine through electronic funds transfer; when a player funds the gaming machine, the master gaming controller 46 or another logic device coupled to the gaming machine determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above [0393]).  
Weber fails to explicitly disclose 
detect, by the sensor device, the sensory input induced by the portable electronic device; 
in response to determining the sensory input induced by the portable electronic device is associated with the money transfer program, execute the money transfer program, wherein executing the money transfer program comprises executing an electronic transfer of funds to or from the gaming device 
Santhana teaches 
detect, by the sensor device, the sensory input induced by the portable electronic device (Santhana, the cell phone of user B receives the RFID identifier and the digital certificate from mobile phone of user A [0025]); 
in response to determining the sensory input induced by the portable electronic device is associated with the money transfer program, execute the money transfer program, wherein executing the money transfer program comprises executing an electronic transfer of funds to or from the gaming device (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose the details of how the transfer of money is accomplished.  
In related prior art, Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Regarding Claim 2 (Currently Amended):  Santhana further teaches wherein the sensor device comprises an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera (Santhana, the mobile device 201 comprises of a RFID reader and writer 201a, RFID transmitter, RFID receiver [0031] and [Fig. 2b]).  

Regarding Claim 3 (Currently Amended):  Weber further discloses wherein the processor is further configured to conduct the game of chance using the funds transferred to the gaming device as the source of funding (Weber, money may be transferred to a gaming machine through electronic funds transfer; when a player funds the gaming machine, the master gaming controller 46 or another logic device coupled to the gaming machine determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above [0393]).

Regarding Claim 5 (Original):  Santhana further teaches wherein the value receiving device comprises a display configured to present a notification that the wireless transfer of funds was successful (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).  

Regarding Claim 6 (Original):  Santhana further teaches wherein the processor is further configured to transmit a digital receipt to the portable electronic device on completion of the wireless transfer of funds (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).  

Regarding Claim 7 (Currently Amended):  Weber further discloses wherein the tickets configured to be received by the value receiving device are electronically-readable tickets (Weber, the player inserts a ticket into the bill validator [0090]). 

Claims 8-9 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Bradford et al., US 2008/0015032 A1 (hereinafter Bradford).

Regarding Claim 8 (Currently Amended):  Weber, as modified, fails to explicitly disclose a wireless communication device, the electronic transfer of funds to or from the gaming device being facilitated by the wireless communication device, wherein the value receiving device comprises the wireless communication device, the memory, the processor, or the sensor device.
Bradford teaches a wireless communication device, the electronic transfer of funds to or from the gaming device being facilitated by the wireless communication device, wherein the value receiving device comprises the wireless communication device, the memory, the processor, or the sensor device (Bradford, the user interface includes a bill acceptor, fingerprint reader, and a wireless interface [Abstract]). 
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  In one embodiment, attached to the main door is at least one payment acceptor and a bill validator (Weber [0393]).  In one embodiment, the payment acceptor may include a coin slot and a payment, note or bill acceptor, where the player inserts money, coins or tokens (Weber [0393]).  
Gaming machines having a bill acceptor are generally well known (Bradford [0005]).  Each of the devices and displays in a gaming machine must have a power supply, electrical interface, and device drivers supporting a logical interface into the gaming machine's main processor board (mother board, game board) (Bradford [0006]).  Adding any new separate (individual) device is an expensive undertaking, because each such added individual device must be both physically and logically connected to the main processor board (Bradford [0006]).  In addition, the room available on the front panel of gaming machine is extremely limited; adding several individual devices on the front of a game machine, easily within reach of a player, is a problem (Bradford [0006]).  Bradford teaches a method and system for enabling fingerprint readers to be cost effectively added to existing gaming machines (Bradford [0008]).  This has been done by creating a new combination device, the combination device including at least a fingerprint reading component and one of: a bill acceptor component; or, a voucher reading/printing component (Bradford [0008]).  This new combination device may be called a player I/O device, as it combines into a new and useful single device functions previously carried out by individual player I/O devices which were connected to a motherboard using multiple individual connections and/or multiplexed connections (Bradford [0008]).  Bradford teaches the transfer of funds to a machine (Bradford [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the player I/O device as taught by Bradford to provide players with a variety of interface means to transfer money to and from gaming machines.  

Regarding Claim 9 (Currently Amended):  Bradford further teaches wherein the value receiving device comprises:  
the wireless communication device (Bradford, the user interface includes a bill acceptor, fingerprint reader, and a wireless interface [Abstract]), the memory (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used); [0024] and [Fig. 3]; in order for logic to be performed on data received, the data must be stored in memory), the processor (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322  [0024]), and the sensor device (Bradford, the smart card interface ("dock") 608 is expected to become popular in the future, but is currently not expected to be in the most common selling units; additionally, an infrared (IR) transceiver and/or RF (e.g., Bluetooth) interface [0038]). 

Regarding Claim 16 (Currently Amended):  Weber discloses a method for using a multi-functional peripheral device housed within a housing of a gaming device to transfer funds, the method comprising: 
a transfer program being stored in memory of the multi-functional peripheral device (Weber, the ECI may loaded into a memory device or a protected memory space on the gaming machine 100 [0185]) and 
wherein the funds that are transferred are used to play a game of chance on the gaming device (Weber, money may be transferred to a gaming machine through electronic funds transfer; when a player funds the gaming machine, the master gaming controller 46 or another logic device coupled to the gaming machine determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above [0393]).
Weber fails to explicitly disclose 
receiving, at a proximity sensor of the multi-functional peripheral device, a sensory input from a portable electronic device; 
determining, at least in part at the multi-functional peripheral device, whether to initiate a transfer program based on the sensory input received from the portable electronic device at the proximity sensor, being configured to conduct an electronic transfer of funds to or from the gaming device, the electronic transfer of funds including a fund amount; and 
in response to determining to initiate the transfer program, executing the transfer program to electronically transfer funds to the gaming device via the multi-functional peripheral device, 
wherein the multi-function peripheral device is a peripheral for the gaming device and is housed at least partially internal to the housing of the gaming device.  
Santhana teaches
receiving, at a proximity sensor of the multi-functional peripheral device, a sensory input from a portable electronic device (Santhana, each RFID enabled mobile device is equipped with a radio frequency identification module that provides a unique identifier for each mobile device, and also serves as a communication means for conducting a transaction between mobile devices; the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device; upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device [0022]); 
determining, at least in part at the multi-functional peripheral device, whether to initiate a transfer program based on the sensory input received from the portable electronic device at the proximity sensor (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]), being configured to conduct an electronic transfer of funds to or from the device, the electronic transfer of funds including a fund amount (Santhana, upon confirming the identity of the second mobile device, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]); and 
in response to determining to initiate the transfer program, executing the transfer program to electronically transfer funds to the device via the multi-functional peripheral device (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.
Bradford teaches
wherein the multi-function peripheral device is a peripheral for the gaming device and is housed at least partially internal to the housing of the gaming device (Bradford, combination device main body 320 is mounted inside the existing gaming cabinet [0025] and [Fig. 3]).  
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the player I/O device as taught by Bradford to provide players with a variety of interface means to transfer money to and from gaming machines.  

Regarding Claim 17 (New):  Weber further discloses conducting a game of chance on the gaming device using the funds that were transferred to the gaming device (Weber, money may be transferred to a gaming machine through electronic funds transfer; when a player funds the gaming machine, the master gaming controller 46 or another logic device coupled to the gaming machine determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above [0393]).  

Regarding Claim 18 (New):  Weber, as modified, discloses wherein the proximity sensor is used to conduct the game of chance.  The proximity sensor is used in transferring the money (Santhana [0025]; [0023]; [0012]).  The money transferred to the gaming machine is displayed as a corresponding amount on the credit or other suitable display (Weber [0393]).  After appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine (Weber [0394]).  

Regarding Claim 19 (New):  Weber further discloses wherein the multi-functional peripheral device comprises a bill acceptor or card reader (Weber, the bill validator 30 [0193] and [Fig. 3B]).  

Regarding Claim 20 (New):  Bradford further teaches wherein a wireless communication device of the multi- functional peripheral device facilitates the electronic transfer of funds (Bradford, the user interface includes a bill acceptor, fingerprint reader, and a wireless interface [Abstract]).

Claims 10, 12, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford, in view of Santhana, and further in view of Weber.

Regarding Claim 10 (Currently Amended):  Bradford discloses a peripheral device to communicate with a gaming device, the peripheral device comprising:  
a value receiving device configured to receive bills or tickets (Bradford, the new player I/O device ... will have the interfaces usable by a player such as the place to put a finger for reading a fingerprint, a place to insert paper currency or vouchers [0012]); 
a sensor device configured to receive a sensory input induced by a portable electronic device (Bradford, the smart card interface ("dock") 608 is expected to become popular in the future, but is currently not expected to be in the most common selling units; additionally, an infrared (IR) transceiver and/or RF (e.g., Bluetooth) interface [0038]); 
a memory having a money transfer program configured to execute a transfer of funds (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used). [0024] and [Fig. 3]; in order for logic to be performed on data received, the data must be stored in memory); and 
a processor (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322  [0024]) configured to: 
determine whether a sensory input is associated with the money transfer program (Bradford, receiving player input requesting electronic fund transfers from the central system [Claim 24]); and 
wherein the apparatus is at least partially housed within the gaming device (Bradford, combination device main body 320 is mounted inside the existing gaming cabinet [0025] and [Fig. 3]).
Bradford fails to explicitly disclose 
detect, by the sensor device, the sensory input induced by the portable electronic device; 
in response to determining the sensory input induced by the portable electronic device is associated with the money transfer program, execute the money transfer program, wherein executing the money transfer program comprises electronically transferring money to or from the gaming device
wherein electronically transferring money to the gaming device yields a source of funds to play a game of chance on the gaming device, 
wherein electronically transferring money from the gaming device transfers the source of funds for playing the game of chance on the gaming device, and 
Santhana teaches 
detect, by the sensor device, the sensory input induced by the portable electronic device (Santhana, the cell phone of user B receives the RFID identifier and the digital certificate from mobile phone of user A [0025]); 
in response to determining the sensory input induced by the portable electronic device is associated with the money transfer program, execute the money transfer program, wherein executing the money transfer program comprises electronically transferring money to or from the device (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).
Bradford discloses a combination fingerprint reader and input/output device that replaces a bill acceptor in a gaming machine (Bradford [Abstract]).  Bradford discloses the transfer of funds to a machine (Bradford [0043]).  
Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.
Weber teaches
wherein electronically transferring money to the gaming device yields a source of funds to play a game of chance on the gaming device (Weber, after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine [0394]), 
wherein electronically transferring money from the gaming device transfers the source of funds for playing the game of chance on the gaming device (Weber, after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine [0394]).
Gaming machines having a bill acceptor are generally well known (Bradford [0005]).  Each of the devices and displays in a gaming machine must have a power supply, electrical interface, and device drivers supporting a logical interface into the gaming machine's main processor board (mother board, game board) (Bradford [0006]).  Adding any new separate (individual) device is an expensive undertaking, because each such added individual device must be both physically and logically connected to the main processor board (Bradford [0006]).  In addition, the room available on the front panel of gaming machine is extremely limited; adding several individual devices on the front of a game machine, easily within reach of a player, is a problem (Bradford [0006]).  Bradford discloses a method and system for enabling fingerprint readers to be cost effectively added to existing gaming machines (Bradford [0008]).  This has been done by creating a new combination device, the combination device including at least a fingerprint reading component and one of: a bill acceptor component; or, a voucher reading/printing component (Bradford [0008]).  This new combination device may be called a player I/O device, as it combines into a new and useful single device functions previously carried out by individual player I/O devices which were connected to a motherboard using multiple individual connections and/or multiplexed connections (Bradford [0008]).  Bradford discloses the transfer of funds to a machine (Bradford [0043]).  
Weber teaches a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  In one embodiment, attached to the main door is at least one payment acceptor and a bill validator (Weber [0393]).  In one embodiment, the payment acceptor may include a coin slot and a payment, note or bill acceptor, where the player inserts money, coins or tokens (Weber [0393]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the player I/O device as disclosed by Bradford a gaming machine with a virtual ATM as taught by Weber with the to provide players with a variety of interface means to transfer money to and from gaming machines.  

Regarding Claim 12 (Currently Amended):  Weber further discloses wherein the processor is further configured to conduct the game of chance on the gaming device using the money transferred to the gaming device as the source of funds (Weber, after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine [0394]).  

Regarding Claim 14 (Currently Amended):  Santhana further teaches wherein the card reader comprises a display configured to present a notification that the wireless transfer of money was successful (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).  

Regarding Claim 15 (Currently Amended):  Bradford further discloses a wireless communication device configured to facilitate electronically transferring the money to or from the gaming device (Bradford, a wireless interface [Claim 1]).

There are currently no prior art rejections against claims 4, 11, and 13.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, applicant argues that the pending claims do not recite an abstract idea (Response [p. 10]).  Applicant states 
While the Office Action alleges that claim limitations regarding transferring funds transform the claims into an abstract method of organizing human activity and/or fundamental economic practice, Applicant respectfully submits that this is a drastic oversimplification of Applicant's claimed invention. 
Though Applicant's invention does touch upon the idea of transferring funds, the transfer recited in the claims is not a fundamental economic practice. For example, the claims describe conducting the transfer electronically to or from a gaming device, as well as initiating the transfer by interaction between a portable electronic device and a sensor of the gaming device. While a transfer of funds between two financial institutions may be a fundamental economic practice, initiating an electronic fund transfer to or from a gaming device in response to an interaction between a sensor of the gaming device and a portable electronic device is an innovative practice that was novel and non- obvious at the date of effective filing, rather than a fundamental economic practice constituting an abstract idea. (Response [p. 10])
The examiner disagrees with applicant’s statement that the Office Action alleges that claim limitations transform the claims into an abstract idea.  This statement appears to be a misunderstanding of the two-step analysis.  Claims aren’t “transformed” into abstract ideas.  
Under prong 1 of step 2A, the claims are evaluated to determine whether the claims recite a judicial exception.  Thus, each limitation is considered.  In the present instance, the “determine whether the sensory input is associated with the money transfer program”, “determining the sensory input induced by the portable electronic device is associated with the money transfer program”, “execute the money transfer program, wherein executing the money transfer program comprises executing an electronic transfer of funds to or from the gaming device”, “wherein the electronic transfer of funds to the gaming device yields a source of funding to play a game of chance on the gaming device”, and “wherein the electronic transfer of funds from the gaming device transfers the source of funding for playing the game of chance on the gaming device” steps are considered the abstract idea since they relate to (1) fundamental economic activities and (2) managing personal behavior or relationships (both subcategories of certain methods of organizing human activity).  
Applicant states that “Applicant’s invention does touch upon the idea of transferring funds, the transfer recited in the claims is not a fundamental economic practice” (Response [p. 10]).  Applicant goes on to suggest that the transfer of funds between two financial institutions may be a fundamental economic practice but that the transfer of funds between a gaming device and a portable electronic device is not.  The examiner disagrees.  The transfer of funds qualifies as a fundamental economic practice, whether the two parties involved are financial institutions or a gaming device and a portable electronic device.  
Furthermore, the determining steps also recite mental processes since they can be performed in the human mind, or by a human using a pen and paper.  
Under prong 2 of step 2A, the examiner evaluates whether the judicial exception is integrated into a practical application.  
Applicant argues that “the additional elements set forth in claims 1-20 define an improvement to the technology and/or technical field of electronic gaming devices. In particular, the improvement is ‘a system, apparatus, and method for electronically transferring funds using a multi-functional peripheral device ... for use with a gaming device.’" (Response [p. 11])  This suggested “improvement” is too broad to discern what has been improved.  Applicant’s general statement lacks sufficient specificity and is not adequately supported by the claims.  The electronic transfer of funds between devices already exists.  What is missing is sufficient detail in the claims to support why this is an improvement.  Specifying that the transfer of funds takes place between a gaming device and a portable electronic device is no more than liking the use of a judicial exception to a particular technological environment or field of use.
The specification states:
Typically, the multi-functional peripheral device 102 serves as a peripheral device for gaming machine or device 106. The multi-functional peripheral device 102 can include a multi-functional peripheral device controller or processor 104 that is configured to control operation of the multi-functional peripheral device 102. In one embodiment, the multi-functional peripheral device 102 supports not only a base peripheral function but also one or more additional peripheral functions. The multi- functional peripheral device 102 can thus be used to replace an existing peripheral device and can serve to provide additional capabilities beyond that available in the existing peripheral device, as further described with reference to FIGs. 3A and 3B. (Specification [0035])
The examiner is more inclined to see this as an improvement and would look more favorably on the analysis if the claims further provided limitations to support the improvement.
Under step 2B, the examiner evaluates whether the claim provides an inventive concept by adding a specific limitation or combination of limitations are not well-understood, routine, or conventional activity.  In the present case, claims 4 and 13 recite limitations that are not well-understood, routine, or conventional activity.  
Thus, the examiner maintains that claims 1-3, 5-12, and 14-20 are not directed to patent eligible subject matter.  Claims 4 and 13 are directed to patent eligible subject matter.
Regarding the rejections under 35 USC 103, with respect to claim 1, applicant argues “neither Weber nor Santhana discloses or suggests that a transfer of funds to Weber's ATM enabled gaming device would yield a source of funding to play a game of chance on the gaming device” (Response [p. 16])
Applicant goes on to suggest that funds input to its virtual ATM will be transferred to a bank account (Response [p. 16]).  The examiner does not disagree that money from the ATM may be sent to a bank account but disagrees with applicant’s narrow reading of the prior art.  Weber clearly states that “money may be transferred to a gaming machine through electronic funds transfer” (Weber [0393]).  When a player funds the gaming machine, the master gaming controller or another logic device coupled to the gaming machine determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above  (Weber [0393]).  Thus, funds transferred to the gaming device may be displayed as credit on the display of the gaming machine.  After appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine (Weber [0394]).  Thus, when money is received at the gaming machine, the credits are displayed on the gaming device, and the game may be played.
With respect to claim 10, applicant argues that the combination of Santhana and Bradford do not read on the claim.  Applicant suggests that Bradford recites nothing more than a “fingerprint reader”.  In actuality, Bradford discloses a player I/O device that includes a fingerprint reader, an LCD touchscreen display, a magnetic card swipe reader, smart card reader, and a wireless interface (Bradford [Abstract] and [Fig. 2]).  According to Bradford, “the present invention discloses a method and apparatus for providing gaming machines with a means for using fingerprint data and other player I/O devices that minimizes cost on new and retrofit devices inside gaming cabinets” (Bradford [0003]).  Bradford’s description sounds very similar to how the present peripheral device is described in the present specification.  According to the present specification, “the multi-functional peripheral device 102 can thus be used to replace an existing peripheral device and can serve to provide additional capabilities beyond that available in the existing peripheral device” (Specification [0035]).  Thus, rather than Bradford being merely a “fingerprint reader”, the devices, at first glance, appear to be similar.  
Bradford states that
The smart card interface ("dock") 608 is expected to become popular in the future, but is currently not expected to be in the most common selling units. Additionally, an infrared (IR) transceiver and/or RF (e.g., Bluetooth) interface, which are currently rising in popularity but have not yet reached critical mass in the casino market place; as soon as there is a need, these will be included in the combination device of the present invention. (Bradford [0038])
Thus, the smart card interface includes the ability to communicate wirelessly with devices.  Of course, one or ordinary skill in the art would be familiar with various means of transferring money and would surely understand that the wireless transfer of money between two devices (i.e., a gaming device and a portable electronic device) would be useful.  Unlike applicant’s narrow reading of Santhana, Santhana describes various embodiments, one of which describes an RFID enabled mobile device and an RFID enabled automated teller machine (ATM) (Santhana [0035]).  Thus, using a player I/O device installed in a gaming machine as disclosed by Bradford with the functionality of transferring money between devices as taught by Santhana is not baffling to one of ordinary skill in the art.  
Applicant states that “the RF device of Bradford's combination fingerprint reader is not disclosed as being used to conduct money transactions” (Response [p. 18]).  The player I/O device enables fund transfers from a card to the machine (Bradford [0043]) and from a central system (Bradford [Claim 24]).  The main purpose of a bill acceptor and the player I/O device (an upgraded bill acceptor) is to transfer money.  
Applicant goes on to state that “Nor is any other component of Bradford's player I/O device disclosed as interacting with a portable electronic device to conduct a money transaction” (Response [p. 18]) and “there is no disclosure or suggestion in Bradford or Santhana that supports modifying Bradford's combination fingerprint reader to have Santhana's mobile device money transaction functionality, at least because no person of ordinary skill would consider Bradford's combination fingerprint reader or gaming machine to be a mobile device” (Response [ p. 19]).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 16,applicant refers to the previously discussed arguments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WERNER G GARNER/            Primary Examiner, Art Unit 3715